Citation Nr: 0808878	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  06-07 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.	Entitlement to a compensable rating for hiatal hernia with 
gastroesophageal reflux disease and a history of ulcers.  

2.	Entitlement to service connection for a heart condition 
secondary to the service-connected hiatal hernia.  


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Sylvia N. Albert, Associate Counsel 




INTRODUCTION

The veteran had active service from May 1967 until November 
1970.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Albuquerque, New Mexico.  The Board notes that the veteran's 
claims folder was subsequently transferred to the St. Paul, 
Minnesota RO. 


FINDINGS OF FACT

1.	Throughout the entire period on appeal, the veteran's 
hiatal hernia with gastroesophageal reflux disease and a 
history of ulcer is manifested by no more than dysphagia.  

2.	A heart condition has not been shown by competent clinical 
evidence to be caused or aggravated by the veteran's service-
connected hiatal hernia with gastroesophageal reflux disease 
and a history of ulcers.   


CONCLUSIONS OF LAW

1.	The criteria for a compensable disability evaluation for 
hiatal hernia with gastroesophageal reflux disease and a 
history of ulcers has not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.129, 4.114, 
Diagnostic Code 7346 (2007).

2.	A heart condition is not proximately due to or aggravated 
by a service-connected disability.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.310 
(2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  The VCAA 
applies in this case. 

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Furthermore, on March 3, 2006, the United States Court of 
Appeals for Veterans Claims (Court) issued its decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court in Dingess/Hartman holds 
that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.   As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In this case, May 2005 and April 2006 letters from the AOJ to 
the appellant satisfied VA's duty to notify.  The initial 
letter informed him of what evidence was necessary to 
establish entitlement to the benefit he claimed and advised 
the veteran of his and VA's respective duties for obtaining 
evidence.  He was told what VA had done to help his claim and 
also what he could do to assist.  In addition, the veteran 
was informed of where to send any other information or 
evidence and what the evidence had to show to establish 
entitlement.  The April 2006 letter also informed the veteran 
that a disability rating and effective date would be assigned 
in the event the veteran was awarded the benefit sought.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473.  

According to Vazquez-Flores v. Peake, -- Vet. App. --, No. 
05-0355, 2008 WL 239951 (Jan. 30, 2008), for an increased-
compensation claim, section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

In this case, the claimant was provided pertinent information 
in the VCAA notices cited above and in the January 2006 
statement of the case.  Cumulatively, the veteran was 
informed of the necessity of providing on his own or by VA, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  The veteran 
was also told that the applicable diagnostic code under which 
the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect of that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result).  
In addition, the claimant was informed that should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic code(s).  Finally, 
the veteran was provided examples of pertinent medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) relevant to establishing entitlement to 
increased compensation.  

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
In the present case, the unfavorable AOJ decision that is the 
basis of this appeal was decided prior to the issuance of the 
second letter and statement of the case, which provided an 
updated and appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although some of the notice requirements were provided to the 
appellant after the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to Assist 

VA has a duty to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim.  38 U.S.C.A. § 5103A(a)(1) (West 2002).  In 
this case, the claims file contains the veteran's service 
medical records and reports of VA and private post-service 
examinations.  Additionally, the veteran's statements in 
support of his appeal are affiliated with the claims folder 
and the veteran was afforded a VA examination.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  The Board, after 
careful review of the veteran's statements, service records, 
and medical records, has found nothing to suggest that there 
is any outstanding evidence with respect to the veteran's 
claims.  

Legal Criteria and Analysis

A.	Increased rating for hiatal hernia with gastroesophageal 
reflux disease and a history of ulcers  

Disability ratings are based, as far as practicable, on the 
average impairment of earning capacity attributable to 
specific disabiities.  The ratings are established through 
application of the criteria presented in the VA's Schedule 
for Rating Disabilities, wherein separate Diagnostic Codes 
identify the various disabilities.  38 C.F.R. § 4.1 (2007).  
If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise the lower rating is assigned.  38 C.F.R. § 
4.7 (2007).  After careful consideration of the evidence, any 
reasonable doubt remaining should be resolved in favor of the 
veteran.  38 C.F.R. § 3.102 (2007).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  Nevertheless, where, as 
here, the veteran is appealing the rating for an already 
established service-connected condition, her present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

However, the Court recently held that "staged" ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, No. 05-2424 (U.S. 
Court of Appeals for Veterans Claims, Nov. 19, 2007).

The veteran was granted service connection for a hiatal 
hernia with peptic esophagus in a September 1971 rating 
decision and assigned a noncompensable rating.  This 
noncompensable rating was continued in a September 1991 
rating decision, in which his disability was characterized as 
hiatal hernia with a history of ulcers.  The September 2005 
rating decision currently on appeal also continued the 
veteran's noncompensable rating for hiatal hernia with 
gastroesophageal reflux disease and a history of ulcers.  The 
veteran contends that the severity of his condition warrants 
a higher evaluation.  

At this time, the Board notes that the disability evaluation 
assigned for the veteran's hiatal hernia is a protected 
rating as it has been in effect for more than 20 years.  In 
this regard, any disability which has been continuously rated 
at or above any evaluation of disability for 20 or more years 
for VA compensation purposes may not be reduced except upon a 
showing that such rating was based on fraud.  38 C.F.R. § 
3.951(b) (2007).

The veteran's disability is currently assigned a 
noncompensable rating under Diagnostic Code 7346 for hiatal 
hernia.  Under Diagnostic Code 7346, a 10 percent rating will 
be assigned if the veteran suffers two or more of the 
symptoms associated with a 30 percent rating with less 
severity.  The 30 percent rating contemplates persistently 
recurrent epigastric distress with dysphagia (difficulty 
swallowing), pyrosis (heartburn), and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health. 38 C.F.R. § 4.114, DC 
7346 (2007). 

As the veteran's claim for an increased rating was received 
in March 2005, the rating period for consideration on appeal 
is from March 2004.  38 C.F.R. § 3.400 (2007).  Consideration 
must be given to whether an increased rating is warranted at 
any time during the appeal period.  Hart v. Mansfield, No. 
05-2424 (U.S. Court of Appeals for Veterans Claims, Nov. 19, 
2007).

Considering the evidence relating to the veteran's service-
connected hiatal hernia under the rating criteria, Diagnostic 
Code 7346, the Board concludes that there is no basis for a 
rating assignment in excess of the currently assigned 
noncompensable evaluation at any time during the appeal 
period.  In this regard, an August 2005 VA examination report 
indicated that the veteran's hiatal hernia was characterized 
by dysphasia.  When questioned, the veteran denied a history 
of regurgitation.  The veteran reported that, prior to 
September 2004, he suffered from heartburn, indigestion, and 
abdominal bloating.  However, these symptoms were attributed 
to his coronary artery disease, and were relieved following 
the placement of a stent.  At examination time, the veteran 
denied having any symptoms of heartburn, indigestion, 
epigastric pain, or substernal or arm pain.  See August 2005 
VA Examination Report.  Furthermore, a review of the the 
treatment records from the Albuquerque VA Medical Center 
dated from 2004 to 2005 do not reflect that the rating 
criteria required for a compensable rating has been met.

Thus, the medical evidence does not show two or more of the 
symptoms necessary to warrant a compensable rating.  
Specifically, the evidence does not show at least two of the 
following: dysphagia, pyrosis, and regurgitation, accompanied 
by substernal, or arm or shoulder pain.  As such, the veteran 
has not been shown to have met the criteria for a compensable 
evaluation under Diagnostic Code 7346.  

Therefore, the veteran's current noncompensable rating for 
his hiatal hernia is appropriate and there is no basis for a 
higher evaluation.  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt is given to the claimant.  See 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-56 (1990).  After careful consideration, the 
Board finds that the preponderance of the evidence in this 
case falls against the claimant, making the benefit of the 
doubt rule inapplicable.  

Finally, the evidence does not reflect that the veteran's 
hiatal hernia with gastroesophageal reflux disease and a 
history of ulcers has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. § 
3.321 (2007) is not warranted.

B.	Service connection for a heart condition secondary to 
service-connected hiatal hernia with gastroesophageal reflux 
disease and a history of ulcers  

Service connection will be granted if the veteran shows he 
has a disability resulting from an injury incurred or a 
disease contracted in service, or for aggravation of a pre-
existing injury or disease in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  
Service connection will also be approved for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  

Service connection may be granted, as well, for a disability 
that is proximately due to or the result of a service-
connected condition.  When service connection is established 
for a secondary condition, the secondary condition is 
considered as part of the original condition.  38 C.F.R. § 
3.310(a) (2007).  Also, any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service- connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  38 
C.F.R. § 3.310(b) (2007). 

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions as to 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

The veteran contends that service connection for a heart 
condition is warranted, secondary to his service-connected 
hiatal hernia.  The Board notes that the veteran has 
consistently claimed entitlement to service connection on a 
secondary basis.  Therefore, the Board will  not address 
direct service connection in this decision.  The veteran has 
been service-connected for hiatal hernia at a noncompensable 
rating since September 1970.  Again, a disability will be 
service connected if the disability itself or its severity is 
found to be proximately due to or the result of an already 
service-connected disease or injury.  38 C.F.R. § 3.310.  In 
this case, in order to establish secondary service 
connection, the veteran must show that: (1) he currently 
suffers from a heart condition; and (2) his heart condition 
was caused by or aggravated by his hiatal hernia.  See Allen 
v. Brown, 7 Vet. App. at 448. 

In order to warrant service connection, there must first be 
evidence of a current diagnosis of a heart condition.  The 
pertinent evidence in this case includes private medical 
records from Heart Hospital of New Mexico and San Juan 
Regional Medical Center Emergency Room, both of whom treated 
the veteran in 2004.  In addition, the record contains 
documentation of the veteran's treatment from August 2004 
through August 2005 at a VAMC in Albuquerque, New Mexico.  
These records reflect that the veteran was diagnosed with 
coronary artery disease in September 2004.  The Board finds, 
therefore, that the clinical evidence establishes that the 
veteran suffers from a heart condition.  Thus the first 
element of secondary service connection has been met.  

The second element necessary to warrant secondary service 
connection, evidence that the veteran's heart condition was 
caused by or aggravated by his service-connected disability 
of a hiatal hernia, is lacking in this case.  There exists no 
competent clinical opinion of record relating the veteran's 
current heart condition to his service-connected hiatal 
hernia.  The only evidence supporting such a claim are the 
veteran's own contentions.  The veteran maintains that his 
heart condition is the result of his hiatal hernia.  In fact, 
the veteran believes that he was misdiagnosed, and has been 
treated for hiatal hernia when he was actually having heart 
attacks.  However, the veteran fails to offer any evidence 
whatsoever to support his claim.  The only evidence of record 
are his own statements.  However, he is a lay person with no 
medical training, and as such is not competent to express a 
medical opinion as to causation.  Only medical professionals 
are competent to express opinions as to medical causation, 
and thus the veteran's opinion lacks probative value.  
Espiritu, 2 Vet. App. at 494.  There is no competent, 
probative evidence of record finding that the veteran's heart 
condition is secondary to his service-connected hiatal hernia 
with gastroesophageal reflux disease and a history of ulcers.  
Thus, the final requirement of secondary service connection 
is unmet.  Therefore, the Board finds that service connection 
for a heart condition, as secondary to service-connected 
hiatal hernia with gastroesophageal reflux disease and a 
history of ulcers, is not warranted. 


When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt is 
given to the claimant.  See 38 U.S.C.A. § 5107(b) (West 
2002).  After careful consideration, the Board finds that the 
preponderance of the evidence in this case falls against the 
claimant, making the benefit of the doubt rule inapplicable.  


ORDER

Entitlement to a compensable rating for hiatal hernia is 
denied. 

Entitlement to service connection for a heart condition, 
secondary to service-connected hiatal hernia, is denied. 


____________________________________________
C. TRUEBA 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


